

Exhibit 10.1
SYNOVUS FINANCIAL CORP.Board of Directors Compensation(Effective April 22, 2020)


     Cash Compensation         Annual Board Retainer $55,000         Annual
Board Committee Member Retainers:     Audit Committee $15,000   Compensation
Committee $10,000   Corporate Governance and Nominating Committee $10,000   Risk
Committee $15,000         Annual Committee Chair Retainers:**     Audit
Committee $15,000   Compensation Committee $10,000   Corporate Governance and
Nominating Committee $10,000   Risk Committee  $15,000   Annual Lead Director
Retainer $25,000   



 

** 
Note: The committee chair will receive both an annual committee member retainer
and an annual committee chair retainer.



Equity Compensation     
An award of $85,000 in restricted stock units, which becomes fully vested and
transferable upon the earlier to occur of the (x) completion of three years of
service and (y) date the holder reaches retirement age pursuant to the Company’s
Corporate Governance Guidelines.
     Director Stock Purchase Plan         Annual maximum company cash
contribution per director participant to company-sponsored open market stock
purchase plan, with company’s contribution equal to 15% of director
participant’s cash contribution, subject to annual maximum contribution limit by
director of $20,000 $3,000   

 



